        Case 3:17-cv-02035-HZ          Document 119          Filed 09/03/19   Page 1 of 2




                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION




MATTHEW SPONER,                                       Case No . 3:17-cv-2035-HZ

              Plaintiff,
       V.                                             Verdict

WELLS FARGO BANK N.A. ,

              Defendant.




      We, the jury, being duly impaneled and sworn to try the above-entitled case, do
unanimously find as follows:


1. Did defendant negligently violate the Fair Credit Reporting Act?

              Answer:             Ye~
                               - ~~ ~ - - - - (yes or no)

2. Did defendant willfully violate the Fair Credit Reporting Act?

              Answer:            '/f/j~ --
                               - ~-           -   -   -   (yes or no)

       Ifyour answers to both question 1 and question 2 are NO,  your verdict is for Wells
       Fargo, and the presidingjuror should sign and date this form .

3. What are plaintiffs actual damages, if any?

              Answer:      $   -~-~,
                                 0 \ ,. l). .____
                                  /           Cf) _
        Case 3:17-cv-02035-HZ          Document 119       Filed 09/03/19     Page 2 of 2




4. What amount of punitive damages, if any, do you impose on defendant for its willful
   violation(s) of the Fair Credit Reporting Act?

               Answer:     $

       Do not answer question 4 unless you answered yes to question 2.

       The presiding juror should sign and date the verdict form and then signal the bailiff that
you have a verdict.


DATED:       3e,pte./Yl ~ j , 2019
